Citation Nr: 1414034	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  12-19 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1956 to July 1975. 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2010 and July 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on the "Virtual VA" and VBMS systems to insure a total review of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a back disability are 
addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The Veteran has no current right ear hearing loss.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss is not met.  
38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (or nexus) between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition to direct service connection, a Veteran may prevail under alternative theories of service connection including on a presumptive basis for a showing of chronic disease.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a qualifying condition is noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Hearing Loss

The Veteran claims right ear hearing loss due to in service acoustic trauma.  The Board recognizes that the Veteran's left ear has already been service-connected.  However, each ear is evaluated separately.  Pursuant to VA regulations, hearing loss of an ear is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The only valid audiology test of record that meets VA's requirements was performed in January 2011.  The Veteran submitted audiology tests from the Shea Hearing Center, which revealed mild hearing loss of the right ear.  Audiogram results were included, but are difficult to decipher due to the overlapping markings making it nearly impossible to determine the decibel levels at each frequency. 

In relying upon the January 2011 audiology tests performed by VA, no hearing disability was seen in the right ear; a finding conceded by the Veteran's representative in his most recent informal hearing presentation.   Evaluation of the right ear revealed normal hearing with scores of 25, 30, 20, 25, and 25 decibels at the 500, 1000, 2000, 3000, and 4000.  The Maryland CNC Test of the right ear was excellent with 94 percent.  In the absence of proof of a present disability there can be no valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Accordingly, the Veteran's service-connection claim for right ear hearing loss must be denied.  


VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issues herein decided.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326. 

The duty to notify was fulfilled when the VA sent the Veteran a November 2010 notice related to his service connection claim for hearing loss.  This notice contained information pertinent to the Veteran's service connection claim submitted prior to the RO's initial adjudication.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).   The Veteran is represented by the Veterans of Foreign Wars of the United States, an organization presumed to have knowledge of what is necessary to substantiate a service connection claims.  Neither the Veteran nor his representative has pled prejudicial error with respect to the content or timing of the VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Regarding VA's duty to assist, the VA obtained evidence pertaining to the Veteran's claim including pertinent post-service treatment records.  The Veteran has not indicated that there is any outstanding relevant evidence with regard to his service connection claim for hearing loss.  

The Board notes that the Veteran's service treatment records are unavailable.  When service treatment records are lost or missing, VA has a heightened obligation to satisfy the duty to assist.   Here, the claims file includes a negative response with a formal finding on the unavailability of the Veteran's service treatment records from the Marine Corps.  The United States Court of Appeals for Veterans Claims (Court) has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in [otherwise] developing the claim, and to explain its decision when the veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).   However, no presumption, in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18   (2005).
With respect to VA examinations, the Board finds that the Veteran was provided a thorough VA examination on January 2011 to evaluate the Veteran's hearing.  This exam is considered adequate for evaluating the Veteran's service connection claims.  Accordingly, there is no duty to provide another examination or a medical opinion regarding the Veteran's hearing loss.  See 38 C.F.R. §§ 3.159, 3.326, 3.327; see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lastly, the Board notes that neither the Veteran nor his representative has indicated any additional development is warranted in furtherance of his claim.   


ORDER

Service connection for right ear hearing loss is denied. 


REMAND

In the Veteran's September 2010 notice of disagreement, he indicated that he received post-service treatment from the Navy Regional Medical Center located in Millington, Tennessee.   The Board finds that a remand is necessary to request these records in order to fulfill VA's duty to assist, as it does not appear that any attempt has been made to obtain them.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Accordingly, the issue of entitlement to service connection for a back disability is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the Navy Regional Medical Center located in Millington, Tennessee concerning his back disability and associate with the claims file.  

According to the Veteran, either this medical facility closed in the 1990s or his records were retired in the 1990s.  A search of archived or retired records, including at the Records Management Center or any other appropriate repository, should be made.  All attempts to procure the records should be documented in the file.  

If the records cannot be obtained, any negative responses should be associated with the claims file, and the Veteran and his representative should be notified of unsuccessful attempts to obtain the records, in order to allow the Veteran the opportunity to obtain and submit those records for review.

2.  Only if these records reveal a back disability, then the RO/AMC should schedule the Veteran for a spine examination.  Any and all indicated evaluations, 
studies, and tests deemed necessary by the examiner should be accomplished, and a rationale for any opinion expressed should be provided.  The claims file must be made available to the examiner for review of the history in conjunction with the opinion/examination, and the opinion/examination report should reflect that such review was accomplished.

The examiner should first identify any and all current back disabilities, and should specifically comment on whether the Veteran has a current diagnosis of a back disability. 

Next, if the Veteran has a current disability, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the current back disability was incurred during or caused by active service.  The examiner should specifically comment on the Veteran's statements regarding recurrent muscle spasms since 1972 and consider his description of any in-service injury or treatment, in light of the fact that his service records are not available.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but 
rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

3.  After the above development is completed, the RO/AMC should readjudicate the claim on the merits.  If the benefits sought are not granted, the RO/AMC should furnish the Veteran and his representative a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


